DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 45 is allowable. Claims 47-50, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on July 21, 2020, is hereby withdrawn and claims 47-50 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Vlad Gusev on November 2, 2021.

The application has been amended as follows: 
1-44. (Canceled)

45. (Currently Amended) A flash-removal tool
a tool bodywherein: 
the exterior circumferential surface extends between a first end surface of the tool body and a second end surface of the tool body; and 

a tooth
an engagement surface
a positioning grooverecessed in the exterior circumferential surface of the tool body wherein: 
the positioning groove is configured to position the flash-removal tool  against a workpiece;

the engagement surface is located adjacent to the first end surface and forms a longitudinal end-wall of the positioning groove; 
the longitudinal end-wall  is configured for positioning the workpiece relative to the flash-removal tool in a direction parallel to the longitudinal tool axis;
the tooth;[[,]] 
the shearing surface;[[,]] 
the shearing surface is offset an offset distance;
the shearing surfacethe shearing edge 
the first axis
the positioning groovefirst end surface and the tooth ;[[,]] and 
the positioning groove faces in the first direction

46. (Currently Amended) The flash-removal tool

47. (Currently Amended) The flash-removal tool

48. (Currently Amended) The flash-removal tool
the extendable portion
the engagement surface

49. (Currently Amended) The flash-removal tool


a detent
a plurality of catches

51-52. (Cancelled) 

53. (Currently Amended) The flash-removal tool

54. (Currently Amended) The flash-removal tool

55-110.	(Cancelled)

111. (Currently Amended) The flash-removal tool

112.	(Currently Amended)	 The flash-removal tool

113.	(Currently Amended)	 The flash-removal tool

114.	(Currently Amended)	 The flash-removal tool

115.	(Currently Amended)	 The flash-removal tool

116.	(Currently Amended) The flash-removal tool

117.	(Currently Amended)	 The flash-removal tool

118.	(Cancelled)

119.	(Currently Amended)	 The flash-removal tool 45 [[118]], wherein the tooth

120.	(Currently Amended)	 The flash-removal tool 45 [[118]], wherein the tooth

121.  (Cancelled)



123. (New) The flash-removal tool according to Claim 122, wherein the secondary groove comprises a cylindrically contoured secondary portion, extending parallel to the longitudinal tool axis.

124. (New) The flash-removal tool according to Claim 123, wherein the secondary groove further comprises a tapered secondary portion, parallel to the longitudinal tool axis and extending longitudinally between the cylindrically contoured secondary portion and the tooth.

Allowable Subject Matter
Claims 45-50, 53-54, 111-117, 119-120 and 122-124 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to disclose the shearing surface arrangement relative to the tool body along with the groove recessed into the outer circumferential surface configured for positioning a workpiece relative to the tool as per amended claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722